Title: From George Washington to Major General Nathanael Greene, 30 January 1780
From: Washington, George
To: Greene, Nathanael


          
            Dr Sir
            Head Quarters Morristown 30th Jany 1780
          
          By advices received from General St Clair who is on the lines, it appears that the enemy have augmented their force considerably on Staten Island, and at Pawlus Hook. From this circumstance, and their impressing sleds (as it is said on Bergen neck) it would seem as if they had some offensive operation in view. I have therefore to request that you will use your best endeavours for the purpose of removing the forage which may be collected at and near the lines to this place. The largest quantities, and that most exposed will naturally claim the first attention. Besides, the forage making larger detatchments from this army necessary for its security, and thereby increasing the routine of duty, and distressing the inhabitants—there is still another strong reason why it should be removed, the superior ease with which it can be transported at this season.
          I have received your letter of —— representing the state of your department, and have transmitted a copy thereof to Congress. I am Dr Sir Your obt servt
          
            Go: Washington
          
        